Citation Nr: 1032735	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-10 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, claimed as emotionally unstable personality 
or nervous breakdown.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
Board has recharacterized the Veteran's claim for emotionally 
unstable personality or nervous breakdown more generally to 
include other psychiatric conditions, as reflected on the cover 
page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran seeks to reopen a claim for service connection for an 
acquired psychiatric disorder.  Information in the claims file 
reveals that he was denied service connection for schizophrenia, 
paranoid type, and for emotionally unstable personality in an 
October 1979 RO rating decision.  The decision was appealed and 
later upheld in an April 1980 decision of the Board.  
Subsequently, the RO declined to reopen the Veteran's claim for a 
nervous condition in letter denials sent the Veteran in November 
1981 and February 1985.  In February 2005 he filed his present 
petition to reopen his claim for a nervous breakdown while in 
service.

In April 2007, when the Veteran filed his VA Form 9, Substantive 
Appeal, the RO received from the Veteran a copy of a March 2007 
Social Security Administration (SSA) award letter, indicating he 
had been awarded Social Security disability benefits from July 
2005 forward.  The VA Form 9 and the SSA correspondence did not 
indicate the reasons for the Veteran's receipt of SSA disability 
benefits.  However, a February 2007 VA medical record associated 
with the claims file reveals that the Veteran told the examiner 
that he was receiving SSA disability benefits for leg/groin 
sarcoma and schizophrenia.  

The Board need not obtain SSA records if there is no reasonable 
possibility that such are relevant to the Veteran's claim for VA 
compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (holding that the legal standard for relevance requires VA 
to examine the information it has related to medical records and 
if there exists a reasonable possibility that the records could 
help the Veteran substantiate his claim for benefits, the duty to 
assist requires VA to obtain the records).  However, as noted 
above, a VA medical record in the claims file strongly suggests 
that the Veteran obtained SSA disability, in part, for a 
psychiatric disorder.  As there is a reasonable possibility that 
the SSA records could help the Veteran both to reopen his 
psychiatric claim and to substantiate that claim, the duty to 
assist requires VA to attempt to obtain these records.

The Board notes that while SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Thus, the Board finds that the RO/AMC should try to obtain and 
associate with the claims file a copy of SSA's determination on 
the Veteran's claim, as well as copies of all medical records 
underlying that determination.

The Board also notes that on his VA Form 9 the Veteran requested 
that copies of medical records from the Tuscaloosa VA Medical 
Center (VAMC) from 1979-1985 be associated with the claims file 
as he thought they would impact his claim for compensation.  The 
Board notes that several VA medical records from the earliest 
part of this time period are found within the claims file 
including: a copy of a special report dated October 1979 showing 
the Veteran had been diagnosed with schizophrenia, paranoid type; 
a VA hospital summary from August 23, 1979 to November 6, 1979; 
and a hospital summary from December 29, 1979 to February 19, 
1980.  

There are no other VA inpatient or outpatient treatment records 
for the Veteran from the 1980s included in the file.  However, 
the Board notes that in a previous claim to reopen dated in 
January 1985, the Veteran reported that he had hospital stays at 
the VAMC at Tuscaloosa in 1979, 1980, 1981, and 1984.  Therefore, 
on remand the RO/AMC should attempt to obtain VA medical records 
concerning the Veteran's treatment for any psychiatric disorder 
during the 1980-1985 period, in particular his reported stays at 
the Tuscaloosa VAMC in 1981 and 1984.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied on concerning that 
claim.  If medical evidence utilized in 
processing such claim is not available, that 
fact should be documented.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations were 
made, should also be requested.

2.  The RO/AMC should obtain additional VA 
medical records concerning treatment of the 
Veteran's psychiatric complaints from the 
VAMC at Tuscaloosa for the period from 1980 
to 1985, in particular inpatient records 
related to his reported hospital stays in 
1981 and 1984.

3.  Thereafter, the RO/AMC shall take such 
additional development action with respect to 
the claim as it deems proper.  When the 
development requested has been completed, the 
case should be readjudicated.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



